113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ricardo SANCHEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70592.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 14, 1997.

1
Petition to Review a Decision of the Immigration and Naturalization Service, No. Agt-edu-vma.

BIA

2
REVIEW DENIED.


3
Before:  RYMER and THOMAS, Circuit Judges, and PANNER, District Judge.**


4
MEMORANDUM***


5
Ricardo Sanchez petitions for review of the BIA's denial of his motion to reopen his deportation proceedings.  We have jurisdiction under 8 U.S.C. § 1105a(a), and we deny the petition for review.


6
* We do not agree with Sanchez that the Board abused its discretion in denying his motion to reopen, as the Board properly concluded that its January 25, 1993 decision was based on a review of the entire record, see Administrative Record at 166-210, and as the Board sent Sanchez a copy of this decision and a copy of the transcript to Sanchez's last counsel of record.  That Sanchez did not receive these materials is his own fault;  as the BIA explained, Sanchez's attorney was required to file a notice of appearance pursuant to 8 C.F.R. § 3.38(d) when remand from this court returned the case to the BIA.  Sanchez's counsel did not file a notice of appearance until October 6, 1995, well after the Board rendered its decision on January 25, 1993.  The Board could not reasonably have been expected to send notice to an attorney of which it was unaware.


7
Because the BIA did not abuse its discretion in denying Sanchez's motion to reopen, and because Sanchez did not timely appeal the BIA's January 25, 1993 decision, we need not reach the merits of Sanchez's claim for asylum and withholding of deportation.


8
PETITION DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Owen M. Panner, Senior United States District Judge for the District of Oregon, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3